DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 21-27, 29-32, 35-38, and 41-45 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 26, 27, 29, 42, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Guice et al. (US 2002/0010390), hereinafter “Guice”, in view of Ridenour (US 6,113, 539). 
Re Claim 21, Guice discloses a system, comprising: 
an implant configured to be inserted subcutaneously into an individual (para. [0136], fig. 12, telesensor implants 280; fig. 22, para. [0132], telesensors integrated into subcutaneous implants injectable by needle into animal tissue), the implant including: 
an antenna (para. [0136], antenna); 
a sensor module configured to measure sensor data relating to at least one of a body temperature of the individual, a blood glucose level of the individual, a heart rate of the individual, and a movement level of the individual (abstract, temperature, blood oxygen, accelerations, vibrations, heart rate; para. [0102], telesensor measuring one or more parameters such as temperature, blood oxygen, para. [0134] discloses telesensor including a wired connection to a temperature sensor, blood oxygen sensor, heart rate sensor, or other sensing element implanted into the ear canal; para. [0138], implants and telesensor electronics includes one or more sensors such as temperature sensor, blood oxygen sensors, and shock/vibration/acceleration sensors); 
a timekeeper configured to provide time data including at least one of a date and a time associated with measurement of the sensor data (para. [0102], a time-keeping circuit, the controller of the telesensor store the measurement data of one or more parameters including time of measurement); 
an energy storage device configured to store energy and provide the stored energy to the sensor module (para. [0136], fig. 12, battery 288); and 

a transceiver configured to communicate wirelessly with the implant, and wherein the antenna of the implant is configured to provide a second wireless signal to the transceiver that contains the sensor data and the time data (para. [0086], [0087], fig. 1, telesensor 50 transmitting data to one or more receivers 62, 64, and/or relay 58, 62 and/or processing devices 70; para. [0127], para. [0152], [0153], telesensor transmit one or more measurements at predefined intervals or when certain conditions are met; para. [0216], hand-held wireless data readout unit 76); and 
a database provided within at least one of a user device and a remote storage device (para. [0207], [0208], [0043], [0099], database 68, fig. 3), wherein the database is operatively coupled to the transceiver and configured to receive the sensor data and the time data from the transceiver and store the sensor data and the time data (para. [0207], [0208], [0043], [0099] discloses the type of data the database stores, fig. 3 shows database and transceiver being coupled); -2- 4840-5648-3041Atty. Dkt. No. 999400-5785 
wherein the at least one of the user device and the remote storage device comprise a processing circuit (fig. 3, central processor & control unit 70) configured to; 
access the database and provide the sensor data relating to the health of the individual to a user (para. [0100], [0208]); 
retrieve additional data from a secondary data source (para. [0039], a capability to acquire and/or use information about the ambient environment parameters such as temperature, humidity, rainfall, wind, dust, which have an effect upon the physiology or other 
In one embodiment, Guice further discloses that the telesensor, i.e. the implant, is configured to:
access the database and provide the sensor data relating to the health of the individual to a user (para. [0092], [0208]); 
retrieve additional data from a secondary data source (para. [0039], a capability to acquire and/or use information about the ambient environment parameters such as temperature, humidity, rainfall, wind, dust, which have an effect upon the physiology or other conditions of the animal being monitored, para. [0106], different environments, such as indoor, outdoor, seasonal, para. [0119], ambient environment monitors 80; para. [0103], animal’s location and movement monitored or derived by other sensor 80); 
determine a healthy range for the sensor data based on the time data, the additional data, and a species of the individual (para. [0210], central processor support collection and management of information related to the health and status of the animals being monitored, and/or information related to the general management of the animals, para. [0106], alarm threshold can be adjusted tailored to different types of animals, including different breeds of the same animal, different environments, different diets, or other conditions to achieve desired warning or data; para. [0120], algorithms determine when an abnormal condition exists, such as no significant movement over a period of several hours at a certain time of day; para. [0107], programmable control parameters permit adjustments for normal amplitude and phase based on time of day); 
determine whether the sensor data is within the healthy range (para. [0104], the telesensor check temperature or some other parameter to determine if a high threshold was exceeded. If not, the 
provide a notification to the user in response to a determination that the sensor data is outside of the healthy range (para. [0102], When criteria for transmission of an alert or data are met, the telesensor may be programmed to enter an alert transmission cycle 178 during which it will power up additional circuits 180 associated with the transmitter and transmit 182 the alert or data).  
	Guice further discloses that many embodiments of the instant invention employ the processing circuit (the central processor and/or control unit 70) to support collection and management of information related to the health and status of the animals being monitored, and/or information related to the general management of the animals. In some embodiments, the central processing and control unit may also issue alerts automatically to pagers or other personnel alerting devices, personal digital assistants (PDAs), or personal computers with wireless communications capabilities carried by, worn by, or available to personnel responsible for animal care (para. [0210]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the embodiment of Guice, by configuring the processing circuit to perform the steps of determining a healthy range for the sensor data based on the time data, the additional data, and a species of the individual, determining whether the sensor data is within the healthy range, and providing a notification to the user in response to a determination that the sensor data is outside of the healthy range, as taught by another embodiment of Guice, because such a modification would have been obvious to try. More specifically, Guice’s processing circuit in telesensor and the central processing circuit are elements of a predictable and ascertainable group of similar features that address the recognized problem of computing and communicating the health status of the animal to the user with a reasonable level of success. Therefore, it would have been obvious to try to modify Guice’s processing circuit in telesensor performing the algorithm steps to configure Guice’s central processing circuit to 
	Guice discloses the transceiver 62, 64 in vicinity of pens, corals, stables, paddocks, pastures, etc. (para. [0103], [0087]). Guice also teaches that the battery for telesensor can include electromagnetic pickup coils or other energy collection devices to provide a capability to recharge batteries while installed in an animal (para. [0167]). 
	Guice is silent regarding the transceiver is configured to provide a first wireless signal to the antenna of the implant that conveys energy that is at least one of (a) stored in the energy storage device or (b) consumed by the sensor module. 
	However, Ridenour discloses a monitoring system for animals (abstract) and teaches a water troughs and/or feed bunk having its own tag interrogator station 13, which energizes the animal’s tag via inductive coupling (col. 11, lines 1-20). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice, by adding to the transceiver inductive coupling power device, and configuring the transceiver to provide a first wireless signal to the antenna of the implant that conveys energy that is at least one of (a) stored in the energy storage device or (b) consumed by the sensor module, as taught by Ridenour, for the purpose of providing energy to power the animal’s portable monitoring device (col. 11, lines 1-20). 

Re Claim 23, Guice discloses that the transceiver is incorporated into at least one of a piece of furniture, a semi-permanent structure, and a portion of a building (para. [0103], [0087], fig. 1, receivers, transceivers, transponders, or RF signal relay devices in the vicinity of the pens, corals, stables, paddocks, pastures, open ranges or other environments in which the animals are maintained 62, (3) receivers 64 used in conjunction with other computers and information processing equipment to 
Guice is silent regarding the transceiver is configured to begin communication with the implant automatically upon coming within a threshold distance of the implant, the threshold distance facilitating communication between the implant and the transceiver.  
However, Ridenour discloses that a transceiver in water trough and/or feed bunk is configured to begin communication with the animal’s monitoring device automatically upon coming within a threshold distance of the monitoring device, the threshold distance facilitating communication between the monitoring device and the transceiver (col. 11, each water trough and/or feed bunk has its own tag interrogator station 13). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by configuring the transceiver to begin communication with the implant automatically upon coming within a threshold distance of the implant, the threshold distance facilitating communication between the implant and the transceiver, as taught by Ridenour, for the purpose of providing energy to power the animal’s portable monitoring device (col. 11, lines 1-20)
Re Claim 24, Guice discloses that the sensor data includes the body temperature of the individual (abstract, temperature, blood oxygen, accelerations, vibrations, heart rate; para. [0102], telesensor measuring one or more parameters such as temperature, blood oxygen, para. [0134] discloses telesensor including a wired connection to a temperature sensor, blood oxygen sensor, heart rate sensor, or other sensing element implanted into the ear canal; para. [0138], implants and telesensor electronics includes one or more sensors such as temperature sensor, blood oxygen sensors, and shock/vibration/acceleration sensors), and wherein the telesensor unit is configured to: 
determine whether the body temperature is within the healthy range (para. [0073], para. [0090], para. [0106], fig. 9, [0107], fig. 10); 

vary the healthy range of the body temperature based on the species of the individual (para. [0106], Adjustments may be tailored to different types of animals).  
Guice further discloses that many embodiments of the instant invention employ the processing circuit (the central processor and/or control unit 70) to support collection and management of information related to the health and status of the animals being monitored, and/or information related to the general management of the animals. In some embodiments, the central processing and control unit may also issue alerts automatically to pagers or other personnel alerting devices, personal digital assistants (PDAs), or personal computers with wireless communications capabilities carried by, worn by, or available to personnel responsible for animal care (para. [0210]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by configuring the processing circuit to perform the steps of determining the parameter is within the healthy range, providing the notification to the user in response to a determination that the parameter is outside of the healthy range, and vary the healthy range of the parameter based on the species of the individual, as taught by another embodiment of Guice, because such a modification would have been obvious to try. More specifically, Guice’s processing circuit in telesensor and the central processing circuit are elements of a predictable and ascertainable group of similar features that address the recognized problem of computing and communicating the health status of the animal to the user with a reasonable level of success. Therefore, it would have been obvious to try to modify Guice’s processing circuit in telesensor performing the algorithm steps to configure Guice’s central processing circuit to perform the algorithm steps since one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  
Re Claim 26, Guice as modified by Ridenour discloses that the sensor data includes the heart rate of the individual (abstract, temperature, blood oxygen, accelerations, vibrations, heart rate; para. [0102], telesensor measuring one or more parameters such as temperature, blood oxygen, para. [0134] discloses telesensor including a wired connection to a temperature sensor, blood oxygen sensor, heart rate sensor, or other sensing element implanted into the ear canal; para. [0138], implants and telesensor electronics includes one or more sensors such as temperature sensor, blood oxygen sensors, and shock/vibration/acceleration sensors), and wherein the telesensor unit is configured to: 
determine whether the heart rate is within the healthy range  (para. [0090], para. [0106], fig. 9, [0107], fig. 10); 
provide the notification to the user in response to a determination that the heart rate is outside of the healthy range (para. [0090], para. [0106], fig. 9, [0107], fig. 10); and 
vary the healthy range of the heart rate based on the species of the individual (para. [0106], Adjustments may be tailored to different types of animals).  
Guice further discloses that many embodiments of the instant invention employ the processing circuit (the central processor and/or control unit 70) to support collection and management of information related to the health and status of the animals being monitored, and/or information related to the general management of the animals. In some embodiments, the central processing and control unit may also issue alerts automatically to pagers or other personnel alerting devices, personal digital assistants (PDAs), or personal computers with wireless communications capabilities carried by, worn by, or available to personnel responsible for animal care (para. [0210]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by configuring the processing circuit to perform the steps of determining the parameter is within the healthy range, providing the notification to the user in response to a determination that the parameter is outside of the healthy range, and vary the healthy range of the 
Re Claim 27, Guice as modified by Ridenour discloses that the sensor data includes the movement level of the individual (abstract, temperature, blood oxygen, accelerations, vibrations, heart rate; para. [0102], telesensor measuring one or more parameters such as temperature, blood oxygen, para. [0134] discloses telesensor including a wired connection to a temperature sensor, blood oxygen sensor, heart rate sensor, or other sensing element implanted into the ear canal; para. [0138], implants and telesensor electronics includes one or more sensors such as temperature sensor, blood oxygen sensors, and shock/vibration/acceleration sensors), and wherein the telesensor unit is configured to: 
determine whether the movement level is within the healthy range  (para. [0090], para. [0106], fig. 9, [0107], fig. 10); 
provide the notification to the user in response to a determination that the movement level is outside of the healthy range (para. [0090], para. [0106], fig. 9, [0107], fig. 10); and 
vary the healthy range of the movement level based on the species of the individual (para. [0106], Adjustments may be tailored to different types of animals).   
Guice further discloses that many embodiments of the instant invention employ the processing circuit (the central processor and/or control unit 70) to support collection and management of information related to the health and status of the animals being monitored, and/or information related 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by configuring the processing circuit to perform the steps of determining the parameter is within the healthy range, providing the notification to the user in response to a determination that the parameter is outside of the healthy range, and vary the healthy range of the parameter based on the species of the individual, as taught by another embodiment of Guice, because such a modification would have been obvious to try. More specifically, Guice’s processing circuit in telesensor and the central processing circuit are elements of a predictable and ascertainable group of similar features that address the recognized problem of computing and communicating the health status of the animal to the user with a reasonable level of success. Therefore, it would have been obvious to try to modify Guice’s processing circuit in telesensor performing the algorithm steps to configure Guice’s central processing circuit to perform the algorithm steps since one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  
Re Claim 29, Guice discloses that the processing circuit is configured to determine the healthy range using at least one of (a) previous sensor data relating to the health of the individual and (b) standard healthy range values for similar individuals (para. [0106]).  
Re Claim 42, Guice as modified by Ridenour discloses that the transceiver is incorporated into a pet toy (para. [0087], receivers, transceivers, transponders, or other RF signal relay devices 58 mounted on or attached to the animal, directly or indirectly, by various devices (e.g., an ear tag, collar, belt, anklet)).  
Re Claim 43, Guice as modified by Ridenour discloses that the transceiver is incorporated into a bed (Guice, para. [0206], receiver/transmitter units in enclosures suitable for mounting in indoor environments within barns, kennels, stables, laboratories, and other animal production and animal care environments).  
Re Claim 44, Guice discloses the transceiver incorporated into a handheld scanner, wherein the handheld scanner includes a user interface that is configured to receive a command from a user, and wherein the transceiver is configured to initiate communication with the implant in response to the user interface receiving the command from the user (para. [0216], hand-held wireless data readout unit 76 having a capability to transmit a readout command to wireless telensors and/or tags as described above and elsewhere herein, and having a capability to receive data transmitted from said wireless telesensors and/or tags in response to said commands, and in alternate embodiments, having a capability to store, process, display, and re-transmit said information, fig. 3; para. [0096], device 78 can transmit ID code information to a computer database 68, or to another device).
 
Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Guice et al. (US 2002/0010390), hereinafter “Guice”, as modified by Ridenour (US 6,113, 539), and further in view of Alnofeli et al. (US 2020/0015740), hereinafter “Alnofeli”. 
Re Claim 22, Guice as modified by Ridenour discloses the claimed invention substantially as set forth in claim 21. 
Guice discloses that the individual is an animal, wherein the implant is configured to provide to the transceiver a unique identifier corresponding to the animal (para. [0092], telesensor ID tag, para. [0099], [0101], electronic ID code is transmitted via wireless transmitter to a computer hosting a database 68), wherein the database is configured to store information of the animal, and wherein the 
However, Guice is silent regarding the database is configured to store contact information for an owner of the animal, and wherein the processing circuit is configured to identify the contact information for the owner of the animal using the unique identifier.  
However, Alnofeli discloses animal health system and method for monitoring performance (abstract) and teaches a movement sensor configured to measure the movement level of the individual (para. [0039], [0040]); the sensor device is configured to provide a signal to a transceiver that contains the data (para. [0045], fig. 6), wherein the data relates to the movement level of the individual (para. [0039], [0040]); and a processing circuit is configured to:  determine whether the movement level is within a healthy range; provide the notification to the user in response to a determination that the movement level is outside of the healthy range; and vary the healthy range of the movement level based on the species of the individual ([0040]-[0044], [0057], [0058], [0067]).
Alnofeli also discloses the system configured to store contact information for an owner of the animal, and wherein the processing circuit is configured to identify the contact information for the owner of the animal using the unique identifier (para. [0060], [0047], the person responsible for the animal will be notified, notifying the owner regarding the health condition of the animals via email and/or text message; para. [0044], using the data collected from the electronic tag, the animal’s gait steps can be assess to detect if the animal is injured). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by configuring the data to store contact information for an owner of the animal, and wherein the processing circuit is configured to identify the contact information for the owner of the animal using the unique identifier, as taught by Alnofeli, for the purpose of . 

Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guice et al. (US 2002/0010390), hereinafter “Guice”, as modified by Ridenour (US 6,113, 539), and further in view of Bonnecaze et al. (US 2003/0100040), hereinafter “Bonnecaze”. 
Re Claim 25, Guice as modified by Ridenour discloses the claimed invention substantially as set forth in claim 21. 
Guice further discloses that many embodiments of the instant invention employ the processing circuit (the central processor and/or control unit 70) to support collection and management of information related to the health and status of the animals being monitored, and/or information related to the general management of the animals. In some embodiments, the central processing and control unit may also issue alerts automatically to pagers or other personnel alerting devices, personal digital assistants (PDAs), or personal computers with wireless communications capabilities carried by, worn by, or available to personnel responsible for animal care (para. [0210]).
Guice is silent regarding the sensor data including the blood glucose level of the individual, and wherein the processing circuit is configured to: 
determine whether the blood glucose level is within the healthy range; 
provide the notification to the user in response to a determination that the blood glucose level is outside of the healthy range; and 
vary the healthy range of the blood glucose level based on the species of the individual.  
However, Bonnecaze discloses an implant configured to be inserted subcutaneously into an individual, the implant including a sensor module configured to measure data relating to a blood glucose level of the individual (abstract), wherein the data includes the blood glucose level of the individual, and 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by adding a glucose sensor to the sensor module, including the blood glucose level of the individual to the sensor data, and configuring the processing circuit to determine whether the blood glucose level is within a healthy range; provide the notification to the user in response to a determination that the blood glucose level is outside of the healthy range; and vary the healthy range of the blood glucose level based on the species of the individual, as taught by Bonnecaze, for the purpose of monitoring hyperglycemic or hypoglycemic condition (para. [0339]). 
Re Claim 30, Guice as modified by Ridenour discloses the claimed invention substantially as set forth in claim 21. 
	Guice as modified by Ridenour is silent regarding the transceiver configured to be worn by the individual such that the transceiver is kept within a threshold distance of the implant, the threshold distance facilitating communication between the implant and the transceiver.  
However, Bonnecaze discloses that the transceiver is configured to be worn by the individual such that the transceiver is kept within a threshold distance of the implant, the threshold distance facilitating communication between the implant and the transceiver (para. [0288], the receiver/display units 46, 48 include units that can be easily worn or carried; para. [0288], fig. 22 is one embodiment of a receiver/display unit, para. [0039] and [0284], which shows receiver 150; para. [0328], the receiver 150 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by configuring the transceiver to be worn by the individual such that the transceiver is kept within a threshold distance of the implant, the threshold distance facilitating communication between the implant and the transceiver, as taught by Bonnecaze, for the purpose of providing ease of carrying and increasing convenience of communication between the transceiver and the implant (para. [0288] and [0328]). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Guice et al. (US 2002/0010390), hereinafter “Guice”, as modified by Ridenour (US 6,113, 539), and further in view of Raptis et al. (US 2012/0029311), hereinafter “Raptis”. 
Re Claim 31, Guice as modified by Ridenour discloses the claimed invention substantially as set forth in claim 21. 
Guice discloses the processing circuit defines a first processing circuit (fig. 1, para. [0210], a central processor and/or control units 70) and wherein the implant 280 (fig. 12) further comprises: a second processing circuit operatively coupled to the sensor module (para. [0136], microcontroller 282 coupled to sensors 292); and a memory operatively coupled to the second processing circuit and configured to store the sensor data relating to the health of the individual measured at different points in time (para. [0136], memory 286, para. [0107], [0073]); 
Guice and Ridenour are silent regarding the second processing circuit is configured to erase the sensor data relating to the health of the individual stored on the memory in response to receiving an indication relating to the sensor data stored on the memory being successfully received by the transceiver.  
configured to retain each data record in memory until a signal indicating a successful transmission of the data record is received from the second device, whereupon the processor is configured to erase the data record”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by configuring the second processing circuit to erase the data relating to the health of the individual stored on the memory in response to receive an indication relating to the data stored on the memory being successfully received by the transceiver, as taught by Raptis, for the purpose of maintaining a space in the memory to continue to store newly obtained data relating to the health of the individual. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Guice et al. (US 2002/0010390), hereinafter “Guice”, as modified by Ridenour (US 6,113, 539), and further in view of Couse (US 2014/0275824). 
Re Claim 41, Guice discloses that the additional data includes an ambient temperature (para. [0039], a capability to acquire and/or use information about the ambient environment parameters such as temperature, humidity, rainfall, wind, dust, which have an effect upon the physiology or other conditions of the animal being monitored, para. [0106], different environments, such as indoor, outdoor, seasonal, para. [0119], ambient environment monitors 80; para. [0103], animal’s location and movement monitored or derived by other sensor 80). 

However, Couse discloses system for monitoring the health of an animal (abstract) and teaches a data management system (para. [0037], “DMS”, fig. 3) and sensor module (fig. 1, fig. 2). Couse teaches the data management system configured to retrieve the additional data from the Internet (para. [0091], local temperature obtained by Internet search). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by configuring the processing circuit to retrieve the additional data from the Internet, as taught by Couse, for the purpose of comparing the expected local temperature with sensed ambient temperature to check the condition of the animal (para. [0091]). 

Claim 32  rejected under 35 U.S.C. 103 as being unpatentable over Guice et al. (US 2002/0010390), hereinafter “Guice”, in view of Ridenour (US 6,113, 539) and Alnofeli et al. (US 2020/0015740), hereinafter “Alnofeli”. 
Re Claim 32, Guice discloses a system, comprising: 
an implant configured to be inserted subcutaneously into an animal (para. [0136], fig. 12, telesensor implants 280; fig. 22, para. [0132], telesensors integrated into subcutaneous implants injectable by needle into animal tissue), the implant including: 
an antenna (para. [0136], antenna); 
a sensor module configured to measure data relating to a health of the animal (abstract, temperature, blood oxygen, accelerations, vibrations, heart rate; para. [0102], telesensor measuring one or more parameters such as temperature, blood oxygen, para. [0134] discloses telesensor including a wired connection to a temperature sensor, blood oxygen sensor, heart rate sensor, or other sensing element implanted into the ear canal; para. [0138], implants and 
an energy storage device configured to store energy and provide the stored energy to the sensor module (para. [0136], fig. 12, battery 288); and 
a housing containing the sensor module, the energy storage device, and the antenna, wherein the housing is configured to be positioned subcutaneously in the individual during operation of the sensor module such that the housing is not exposed to an atmosphere surrounding the individual (para. [0136], telesensor implant 280 has sealing materials and special coatings 296 as shown in fig. 12 which reads on housing containing sensors 292, micro-controller 282, an antenna, and a battery 288);
a transceiver configured to communicate wirelessly with the implant, and wherein the antenna of the implant is configured to provide a second wireless signal to the transceiver that contains the data relating to the health of the animal and a unique identifier corresponding to the animal (para. [0086], [0087], fig. 1, telesensor 50 transmitting data to one or more receivers 62, 64, and/or relay 58, 62 and/or processing devices 70; para. [0127], para. [0152], [0153], telesensor transmit one or more measurements at predefined intervals or when certain conditions are met; para. [0216], hand-held wireless data readout unit 76; para. [0092], [0093] ID code, para. [0123], transmitting the data or a warning or identification signal (e.g., a unique ID code associated with the telesensor); and 
a database provided within a remote storage device (para. [0207], [0208], [0043], [0099], database 68, fig. 3), wherein the database is operatively coupled to the transceiver and configured to receive the data relating to the health of the animal from the transceiver (para. [0207], [0208], [0043], [0099] discloses the type of data the database stores, fig. 3 shows database and transceiver being coupled). 
 wherein the remote storage device comprises a processing circuit configured to: 

Guice is silent regarding the transceiver is configured to provide a first wireless signal to the antenna of the implant that conveys energy that is at least one of (a) stored in the energy storage device or (b) consumed by the sensor module. 
However, Ridenour discloses a monitoring system for animals (abstract) and teaches a water troughs and/or feed bunk having its own tag interrogator station 13, which energizes the animal’s tag via inductive coupling (col. 11, lines 1-20). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice, by adding to the transceiver inductive coupling power device, and configuring the transceiver to provide a first wireless signal to the antenna of the implant that conveys energy that is at least one of (a) stored in the energy storage device or (b) consumed by the sensor module, as taught by Ridenour, for the purpose of providing energy to power the animal’s portable monitoring device (col. 11, lines 1-20). 
Guice and Ridenour are silent regarding the database configured to store the data relating to the health of the animal and contact information for an owner of the animal and the processing circuit configured to identify the contact information for the owner of the animal using the unique identifier. 
However, Alnofeli discloses animal health system and method for monitoring performance (abstract) and teaches a movement sensor configured to measure the movement level of the individual (para. [0039], [0040]); the sensor device is configured to provide a signal to a transceiver that contains the data (para. [0045], fig. 6), wherein the data relates to the movement level of the individual (para. [0039], [0040]); and a processing circuit is configured to:  determine whether the movement level is within a healthy range; provide the notification to the user in response to a determination that the 
Alnofeli also discloses the system configured to store contact information for an owner of the animal, and wherein the processing circuit is configured to identify the contact information for the owner of the animal using the unique identifier (para. [0060], [0047], the person responsible for the animal will be notified, notifying the owner regarding the health condition of the animals via email and/or text message; para. [0044], using the data collected from the electronic tag, the animal’s gait steps can be assess to detect if the animal is injured). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by configuring the data to store contact information for an owner of the animal, and wherein the processing circuit is configured to identify the contact information for the owner of the animal using the unique identifier, as taught by Alnofeli, for the purpose of notifying the owner regarding the health condition of the animals via email and/or text message (para. [0047], [0060])
 
Claims 35-38  rejected under 35 U.S.C. 103 as being unpatentable over Guice et al. (US 2002/0010390), hereinafter “Guice”, as modified by Ridenour (US 6,113, 539) and Alnofeli et al. (US 2020/0015740), hereinafter “Alnofeli”, and further in view of Bonnecaze et al. (US 2003/0100040), hereinafter “Bonnecaze”. 
Re Claim 35, Guice discloses that the sensor module comprises: 
a temperature sensor configured to measure a body temperature of the animal; 
a heart rate sensor configured to measure a heart rate of the animal; and 
a movement sensor configured to measure a movement level of the animal; 

Guice is silent regarding the sensor module comprising a blood glucose sensor configured to measure a blood glucose level of the animal; wherein the data relates to the blood glucose level of the animal.  
	However, Bonnecaze discloses an implant configured to be inserted subcutaneously into an individual, the implant including a sensor module configured to measure data relating to a blood glucose level of the individual (abstract), wherein the data includes the blood glucose level of the individual (para. [0334], [0338], [0339], [0368], determine glucose level). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour and Alnofeli, by adding a blood glucose sensor configured to measure a blood glucose level of the animal to the sensor module, wherein the data relates to the blood 
Re Claim 36, Guice discloses that the processing circuit is configured to determine the healthy ranges using at least one of (a) previous data relating to the health of the animal and (b) standard healthy range values for similar animals (para. [0106]).  
Re Claim 37, Guice discloses that the implant further includes a timekeeper configured to provide date and time data relating to a passage of time (para. [0102], a time-keeping circuit, the controller of the telesensor store the measurement data of one or more parameters including time of measurement), and the implant is configured to use the date and time data to associate the data relating to the health of the animal with an associated date and an associated time at which the data was measured (para. [0102], time of the measurement, para. [0120], algorithms determine when an abnormal condition exists, such as no significant movement over a period of several hours at a certain time of day; para. [0107], programmable control parameters permit adjustments for normal amplitude and phase based on time of day, para. [0106], [0129]).  
Guice further discloses that many embodiments of the instant invention employ the processing circuit (the central processor and/or control unit 70) to support collection and management of information related to the health and status of the animals being monitored, and/or information related to the general management of the animals. In some embodiments, the central processing and control unit may also issue alerts automatically to pagers or other personnel alerting devices, personal digital assistants (PDAs), or personal computers with wireless communications capabilities carried by, worn by, or available to personnel responsible for animal care (para. [0210]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the embodiment of Guice, by configuring the processing circuit to use the date and time data to associate the data relating to the health of the animal with an associated date and an associated time at 
Re Claim 38, Guice discloses that the processing circuit is configure to vary the healthy ranges based on (a) the associated date, (b) the associated time, (para. [0106], [0102], time of the measurement, [0120], [0107], para. [0129]) and (c) a portion of the data relating to the health of the animal that corresponds to the movement level of the animal (par. [0120], [0103], [0076]).   -7- 4840-5648-3041Atty. Dkt. No. 999400-5785 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Guice et al. (US 2002/0010390), hereinafter “Guice”, in view of Ridenour (US 6,113, 539), Bonnecaze et al. (US 2003/0100040), hereinafter “Bonnecaze”, and Chasins et al. (US 2015/0157435), hereinafter “Chasins”. 
Re Claim 45, Guice discloses a system, comprising: 
an implant configured to be inserted subcutaneously into an animal (para. [0136], fig. 12, telesensor implants 280; fig. 22, para. [0132], telesensors integrated into subcutaneous implants injectable by needle into animal tissue), the implant including: 
an antenna (para. [0136], antenna); 
a sensor module including: 
a temperature sensor configured to measure a body temperature of the animal; 
a heart rate sensor configured to measure a heart rate of the animal; and 

wherein the sensor module is configured to provide sensor data including the body temperature of the animal, the heart rate of the animal, and the movement level of the animal (abstract, temperature, blood oxygen, accelerations, vibrations, heart rate; para. [0102], telesensor measuring one or more parameters such as temperature, blood oxygen, para. [0134] discloses telesensor including a wired connection to a temperature sensor, blood oxygen sensor, heart rate sensor, or other sensing element implanted into the ear canal; para. [0138], implants and telesensor electronics includes one or more sensors such as temperature sensor, blood oxygen sensors, and shock/vibration/acceleration sensors); 
a timekeeper configured to provide date and time data including a date and a time when the sensor data is measured by the sensor module (para. [0102], a time-keeping circuit, the controller of the telesensor store the measurement data of one or more parameters including time of measurement, para. [0106], [0129]); 
an energy storage device configured to store energy and provide the stored energy to the sensor module (para. [0136], fig. 12, battery 288); and 
a housing receiving the sensor module, the timekeeper, the energy storage device, and the antenna, wherein the housing is configured to be positioned subcutaneously in the animal during operation of the sensor module such that the housing is not exposed to an atmosphere surrounding the animal (para. [0136], telesensor implant 280 has sealing materials and special coatings 296 as shown in fig. 12 which reads on housing containing sensors 292, micro-controller 282, an antenna, and a battery 288); 
a transceiver configured to communicate wirelessly with the implant, wherein the antenna of the implant is configured to provide a second wireless signal to the transceiver that contains the sensor 
a database provided within a remote storage device (para. [0207], [0208], [0043], [0099], database 68, fig. 3), wherein the database is operatively coupled to the transceiver and configured to receive the sensor data, the date and time data, and the unique identifier from the transceiver (para. [0207], [0208], [0043], [0099] discloses the type of data the database stores, fig. 3 shows database and transceiver being coupled; para. [0092], [0093] ID code, para. [0123], transmitting the data or a warning or identification signal (e.g., a unique ID code associated with the telesensor)), and wherein the database is configured to store the sensor data, the date and time data (para. [0208], [0102]); 
wherein the remote storage device comprises a processing circuit (fig. 3, central processor & control unit 70) configured to: 
access the database and provide the sensor data relating to the health of the animal to a user (para. [0100], [0208], para. [0210]); 
In one embodiment, Guice further discloses that the telesensor, i.e. the implant, is configured to:
access the database and provide the sensor data relating to the health of the individual to a user (para. [0092], [0208]); 
retrieve additional data from a secondary data source (para. [0039], a capability to acquire and/or use information about the ambient environment parameters such as temperature, humidity, rainfall, wind, dust, which have an effect upon the physiology or other conditions of the animal being monitored, para. [0106], different environments, such as indoor, outdoor, seasonal, para. [0119], 
determine a healthy range for the sensor data based on the time data (para. [0210], central processor support collection and management of information related to the health and status of the animals being monitored, and/or information related to the general management of the animals, para. [0106], alarm threshold can be adjusted tailored to different types of animals, including different breeds of the same animal, different environments, different diets, or other conditions to achieve desired warning or data; para. [0120], algorithms determine when an abnormal condition exists, such as no significant movement over a period of several hours at a certain time of day; para. [0107], programmable control parameters permit adjustments for normal amplitude and phase based on time of day); 
determine whether the sensor data is within the healthy range (para. [0104], the telesensor check temperature or some other parameter to determine if a high threshold was exceeded. If not, the telesensor could check whether the measured value was lower than a low threshold for the parameter); and 
provide a notification to the user in response to a determination that the sensor data is outside of the healthy range (para. [0102], When criteria for transmission of an alert or data are met, the telesensor may be programmed to enter an alert transmission cycle 178 during which it will power up additional circuits 180 associated with the transmitter and transmit 182 the alert or data).  
Guice further discloses that many embodiments of the instant invention employ the processing circuit (the central processor and/or control unit 70) to support collection and management of information related to the health and status of the animals being monitored, and/or information related to the general management of the animals. In some embodiments, the central processing and control unit may also issue alerts automatically to pagers or other personnel alerting devices, personal digital 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the embodiment of Guice, by configuring the processing circuit to perform the steps of determining a healthy range for the sensor data based on the time data, determining whether the sensor data is within the healthy range, and providing a notification to the user in response to a determination that the sensor data is outside of the healthy range, as taught by another embodiment of Guice, because such a modification would have been obvious to try. More specifically, Guice’s processing circuit in telesensor and the central processing circuit are elements of a predictable and ascertainable group of similar features that address the recognized problem of computing and communicating the health status of the animal to the user with a reasonable level of success. Therefore, it would have been obvious to try to modify Guice’s processing circuit in telesensor performing the algorithm steps to configure Guice’s central processing circuit to perform the algorithm steps since one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Guice discloses the transceiver 62, 64 in vicinity of pens, corals, stables, paddocks, pastures, etc. (para. [0103], [0087]). Guice also teaches that the battery for telesensor can include electromagnetic pickup coils or other energy collection devices to provide a capability to recharge batteries while installed in an animal (para. [0167]). 
	Guice is silent regarding wherein the transceiver is configured to provide a first wireless signal to the antenna of the implant that conveys energy that is at least one of (a) stored in the energy storage device or (b) consumed by the sensor module. 

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice, by adding to the transceiver inductive coupling power device, and configuring the transceiver to provide a first wireless signal to the antenna of the implant that conveys energy that is at least one of (a) stored in the energy storage device or (b) consumed by the sensor module, as taught by Ridenour, for the purpose of providing energy to power the animal’s portable monitoring device (col. 11, lines 1-20). 
	Guice and Ridenour are silent regarding the sensor module comprising a blood glucose sensor configured to measure a blood glucose level of the animal, wherein the sensor module is configured to provide sensor data including the blood glucose level of the animal. 
However, Bonnecaze discloses an implant configured to be inserted subcutaneously into an individual, the implant including a sensor module configured to measure data relating to a blood glucose level of the individual (abstract), wherein the data includes the blood glucose level of the individual (para. [0334], [0338], [0339], [0368], determine glucose level). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour, by adding a blood glucose sensor configured to measure a blood glucose level of the animal to the sensor module, wherein the data relates to the blood glucose level of the animal, as taught by Bonnecaze, for the purpose of monitoring hyperglycemic or hypoglycemic condition (para. [0339]).
Guice, Ridenour, and Bonnecaze are silent regarding the database is configured to store an age of the animal, and a sex of the animal and the processing circuit configured to 
identify the age of the animal and the sex of the animal using the unique identifier; 

determine whether the sensor data is within the healthy range; and 
provide a notification to the user in response to a determination that the sensor data is outside of the healthy range.
	Chasins discloses animal monitoring system (abstract) and discloses the system configured to identify the age of the animal and the sex of the animal (para. [0064], a profile for each individual animal when the system is first used; special characteristics of the individual being age, gender), determine a healthy range for the sensor data based on the age of the animal, and the sex of the animal (para. [0064], baseline values set based on age and gender), determine whether the sensor data is within the healthy range (para. [0064], the baseline values are used as part of the analysis algorithm through comparison with measured temperature values at any point in time. This comparison determines if the physiological state deviates from the normal healthy state, [0082]), provide a notification to the user in response to a determination that the sensor data is outside of the healthy range (para. [0081], [0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Guice as modified by Ridenour and Bonnecaze, by configuring the database is configured to store an age of the animal, and a sex of the animal and the processing circuit configured to identify the age of the animal and the sex of the animal using the unique identifier; determine a healthy range for the sensor data based on the the age of the animal, and the sex of the animal; determine whether the sensor data is within the healthy range; and provide a notification to the user in response to a determination that the sensor data is outside of the healthy range, as taught by Chasins, for the purpose of creating sets of baseline values tailored to specific characteristic of the animal being monitored to increase accuracy in assessment of normal or abnormal conditions (para. [0064]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, April 23, 2021Examiner, Art Unit 3792      



/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792